[J-49A-2015, J-49B-2015 and J-49C-2015]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


MICHAEL EGAN, JR. AND JILL EGAN,              :   No. 2 EAP 2015
H/W AND MARK BUZBY                            :
                                              :   Appeal from the Judgment of Superior
                                              :   Court entered on April 2, 2014 at No.
              v.                              :   2109 EDA 2012 (reargument denied
                                              :   June 11, 2014) affirming the Judgment
                                              :   entered on July 30, 2012 in the Court of
USI MID-ATLANTIC, INC. AND USI                :   Common Pleas, Philadelphia County,
HOLDINGS CORPORATION AND                      :   Civil Division at No. 3444, July Term,
BRISTOL TOWNSHIP AND ZURICH                   :   2006 and No. 1760, January Term,
AMERICAN INS. COMPANY                         :   2008.
-------------------------------------------   :
MICHAEL EGAN, JR. AND JILL EGAN,              :   ARGUED: September 9, 2015
H/W AND MARK BUZBY                            :
                                              :
                                              :
              v.                              :
                                              :
                                              :
USI MID-ATLANTIC, INC. AND ROBERT             :
BROWN AND FREDA BATIPPS AND                   :
LINDA MAGOVERN AND DOUGLAS                    :
SCHROER AND LISA MCKERNAN AND                 :
USI HOLDINGS CORPORATION AND                  :
SUZANNE NEWSOME                               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
BRISTOL TOWNSHIP                              :
                                              :
                                              :
APPEAL OF: USI MID-ATLANTIC, INC.,            :
USI HOLDINGS CORPORATION,                     :
ROBERT BROWN, FREDA BATTIPS,                  :
AND LINDA MAGOVERN                            :
                                              :

MICHAEL EGAN, JR. AND JILL EGAN,              : No. 3 EAP 2015
H/W AND MARK BUZBY                            :
                                                          :   Appeal from the Judgment of Superior
                                                          :   Court entered on April 2, 2014 at No.
                  v.                                      :   1013 EDA 2012 (reargument denied
                                                          :   June 11, 2014) affirming the Judgment
                                                          :   entered on July 30, 2012 in the Court of
USI MID-ATLANTIC, INC. AND USI                            :   Common Pleas, Philadelphia County,
HOLDINGS CORPORATION AND                                  :   Civil Division at No. 3444, July Term,
BRISTOL TOWNSHIP AND ZURICH                               :   2006 and No. 1760, January Term,
AMERICAN INS. COMPANY                                     :   2008.
--------------------------------------------------------- :
MICHAEL EGAN, JR. AND JILL EGAN,                          :   ARGUED: September 9, 2015
H/W AND MARK BUZBY                                        :
                                                          :
                                                          :
                  v.                                      :
                                                          :
                                                          :
USI MID-ATLANTIC, INC. AND ROBERT                         :
BROWN AND FREDA BATIPPS AND                               :
LINDA MAGOVERN AND DOUGLAS                                :
SCHROER AND LISA MCKERNAN AND                             :
USI HOLDINGS CORPORATION AND                              :
SUZANNE NEWSOME                                           :
                                                          :
                                                          :
                  v.                                      :
                                                          :
                                                          :
BRISTOL TOWNSHIP                                          :
                                                          :
                                                          :
APPEAL OF: USI MID-ATLANTIC, INC.,                        :
USI HOLDINGS CORPORATION,                                 :
ROBERT BROWN AND FREDA BATIPPS :
AND LINDA MAGOVERN                                        :
                                                          :

MICHAEL EGAN, JR. AND JILL EGAN,                          :   No. 4 EAP 2015
H/W AND MARK BUZBY                                        :
                                                          :   Appeal from the Judgment of Superior
                                                          :   Court entered on April 2, 2014 at No.
                 v.                                       :   2334 EDA 2012 (reargument denied
                                                          :   June 11, 2014) affirming the Judgment
                                                          :   entered on July 30, 2012 in the Court of
USI MID-ATLANTIC, INC. AND USI                            :   Common Pleas, Philadelphia County,
HOLDINGS CORPORATION AND                                  :   Civil Division at No. 3444, July Term,



                           [J-49A-2015, J-49B-2015 and J-49C-2015] - 2
BRISTOL TOWNSHIP AND ZURICH                                 : 2006 and No. 1760, January Term,
AMERICAN INS. COMPANY                                       : 2008.
---------------------------------------------------------   :
MICHAEL EGAN, JR. AND JILL EGAN,                            : ARGUED: September 9, 2015
H/W AND MARK BUZBY                                          :
                                                            :
                                                            :
                  v.                                        :
                                                            :
                                                            :
USI MID-ATLANTIC, INC. AND ROBERT                           :
BROWN AND FREDA BATIPPS AND                                 :
LINDA MAGOVERN AND DOUGLAS                                  :
SCHROER AND LISA MCKERNAN AND                               :
USI HOLDINGS CORPORATION AND                                :
SUZANNE NEWSOME                                             :
                                                            :
                                                            :
                  v.                                        :
                                                            :
                                                            :
BRISTOL TOWNSHIP                                            :
                                                            :
                                                            :
APPEAL OF: USI MID-ATLANTIC, INC.,                          :
USI HOLDINGS CORPORATION,                                   :
ROBERT BROWN AND FREDA BATIPPS                              :
AND LINDA MAGOVERN                                          :
                                                            :


                                                     ORDER


PER CURIAM
         AND NOW, this 16th day of November 2015, the Uncontested Application for

Discontinuance is GRANTED.




                            [J-49A-2015, J-49B-2015 and J-49C-2015] - 3